  Case 1:17-cr-00475-WFK-SMG Document 71-3 Filed 10/18/19 Page 1 of 2 PageID #: 460
                                                        LEVITT & KAIZER
                                                        ATTORNEYS AT LAW
RICHARD WARE LEVITT*                                     40 F U L T O N S T R E E T                  TELEPHONE
rlevitt@landklaw.com                                          23 r d F L O O R                     (212) 480-4000
NICHOLAS G. KAIZER*                                  NEW YORK, NEW YORK 10038-5077
                                                                                                      FACSIMILE
nkaizer@landklaw.com
                                                                                                   (212) 480-4444
EMILY GOLUB
  of counsel
emilygolublaw@gmail.com

° ADMITTED IN N.Y., FLA., AND D.C.




                                                           May 1, 2019

               Douglas M. Pravda
               Alexander A. Solomon
               David K. Kessler
               Assistant U.S. Attorneys
               271 Cadman Plaza East
               Brooklyn, New York 11201

                                                          Re: USA v. Khusanov
                                                              17-CR-00475

               Counsel:

                  As we anticipate pretrial motions, including motions to suppress, as well as
               prepare for trial, please provide us the following:

                       •      Pursuant to Fed. R. Crim. P . 12(b)(4)(B), please designate which Rule 16
                              evidence you intend to offer at trial;

                       •      Pursuant to 18 U.S.C. § 3504(a)(1), please affirm or deny the use of the
                              following surveillance techniques, the fruits of which we contend would be
                              inadmissible as having been obtained in violation of Mr. Khusanov’s
                              constitutional and statutory rights. In considering this request, please
                              confirm their occurrence or non-occurrence with both state and federal law
                              enforcement employees who have investigated this case or have otherwise
                              had access to information regarding this case, as they may have used these or
                              other investigative techniques but have not as yet informed you of such.
                              Additionally, with respect to any such techniques that have been used please
                              describe which evidence was seized pursuant to such technique so we may
                              make appropriate motions:

                                     •      FISA electronic and/or mechanical surveillance that
                                            intercepted Khusanov’s voice, texts or other communications
                                     •      Title III electronic and/or mechanical surveillance that
                                            intercepted Khusanov’s voice, texts or other communications
                                     •      Any other electronic or mechanical surveillance pursuant to
                                            order or warrant other than Title III or FISA
                                     •      Warrantless electronic or mechanical surveillance that
                                            intercepted Khusanov’s voice, texts or other communications



                                                          Exhibit C, p.1
 Case 1:17-cr-00475-WFK-SMG Document 71-3 Filed 10/18/19 Page 2 of 2 PageID #: 461


L EVITT   &   K AIZER
ATTORNEYS AT LAW                                                            Douglas Pravda
                                                                            Alexander Solomon
                                                                            David Kessler
                                                                            May 1, 2019
                                                                            Page-2-



                    •      Warrantless entries into Mr. Khusanov’s home, vehicle or other
                           property
                    •      Pole cameras
                    •      Sting Ray/cell site simulators
                    •      Tracking devices
                    •      Any other electronic or mechanical device used with or without
                           a warrant

              Thank you.

                                        Sincerely,




                                        Richard Levitt




                                         Exhibit C, p.2
